Case 1:18-cv-00585-WES-PAS Document 13 Filed 02/06/19 Page 1 of 1 PagelD #: 68

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

HELEN SWARTZ, Individually,

Plaintiff,

vs.
Case No.: 1:18-cv-00585-WES-PAS

25 AMERICA’S CUP AVENUE, NEWPORT,
LLC, a Delaware Limited Liability Company,
and MARRIOTT HOTEL SERVICES, INC.,

a Delaware Corporation,

Defendants.
/

STIPULATION FOR DISMISSAL WITH PREJUDICE

Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move
to dismiss this action with prejudice, a resolution of all matters in dispute having been made

pursuant to a Settlement Agreement executed between the parties,

 

 

 

 

Respectfully submitted,
“un tyh- FOR THE DEFENDANT:
hus atl Sehr
partons A. Fuller, Esq., pro hac vice Jordan B. Schwartz, Esq. ~
uller, Fuller & Associates, P.A. Conn Maciel Carey LLP
12000 Biscayne Blvd., Suite 502 5335 Wisconsin Avenue NW - Suite 660
North Miami, FL 33181 Washington, DC 20015
Telephone: (305) 891-5199 Telephone: (202) 909-2731
Facsimile: (305) 893-9505 Jschwartz@conmaciel.com
lfuller(@ fullerfuller.com
Roger N. Le Boeuf, Esq., Reg. # 5208 Sherry A. Goldin, Esq.
HEALD & LeBOEUF, LTD. Goldin & Associates, Inc.
One Turks Head Place 10 Weybosset Street; Suite 800
76 Westminster Street, Suite 600 Providence, RI 02903
Providence, RI 02903 Telephone: 401.861.7400
(401) 421-1500 sg(@sapoldin.com

(401) 331-5886 Facsimile
rnl(@healdandleboeuf.com

 

Dated: February 6 , 2019 Dated: February 6b , 2019
